A re-argument was applied for in this case, when the chief justice delivered the following opinion.
In this case a re-argument has been applied for, predicated on an intimation or doubt thrown out by the court. The point was not made in the assignment of errors, nor was it raised in argument, but it is entirely a new one. We cannot grant re-arguments on points or questions not raised on the first argument, or assigned for error. This would be tolerating experiments on the judgment of the court, and trying cases by halves,